940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Dale PUCKETT, Plaintiff-Appellant,v.SOCIAL SECURITY OFFICE OF DISABILITY AND INTERNAL OPERATION,Defendant-Appellee.
No. 91-1422.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1991.Decided July 29, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-90-2387-JFM)
Robert Dale Puckett, appellant pro se.
Karen Jean Aviles, Office of General Counsel, United States Department of Health & Human Services, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Dale Puckett appeals from the district court's order dismissing this challenge to the calculation of social security benefits for failure to exhaust administrative remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Puckett v. Social Security Office of Disability and Internal Operations, CA90-2387-JFM (D.Md. Dec. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.